Matter of Mascaro (2021 NY Slip Op 02528)





Matter of Mascaro


2021 NY Slip Op 02528


Decided on April 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS
ROBERT J. MILLER, JJ.


1992-00310	ON MOTION

[*1]In the Matter of Geoffrey Joseph Mascaro, a suspended attorney. (Attorney Registration No. 1907880)




DECISION & ORDERMotion by Geoffrey Joseph Mascaro for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Mascaro was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 7, 1984. By decision and order of suspension of this Court dated April 6, 1992, the respondent was suspended from the practice of law, effective January 13, 1992, based upon his conviction of a serious crime. By opinion and order of this Court dated April 26, 1993, Mr. Mascaro was suspended from the practice of law for a period of two years, effective immediately (Matter of Mascaro , 189 A.D.2d 388). By decision and order on motion of this Court dated November 7, 2019, Mr. Mascaro's motion for reinstatement was held in abeyance and the matter was referred to a Committee on Character and Fitness to investigate and report on his character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Geoffrey Joseph Mascaro is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Geoffrey Joseph Mascaro to the roll of attorneys and counselors-at-law.MASTRO, A.P.J., RIVERA, DILLON, CHAMBERS, and MILLER, JJ., concur.ENTER:Aprilanne Agostino Clerk of the Court